Federal Defenders Southern District
52 Duane Street- 10th Floor, New York, NY 1001
OF NEW YORK, INC. “ane “fel: (212) 417-8700 Faw: od) 571-0392

 

Stadhern Disenict of New York

David & Perth
Devic E. Parton fennifer L. rows

 

itn cant beef Auman Chase
May 6, 2021
BY ECF AND EMAIL a
Honorable Paul A. Crotty rt i ) de df
Southern District of New York ; oy & ep 1
500 Pearl Street flu eGo
i , sath Fa
New York, NY 10007 Eplie / Ay ple i
Re: United States v. Richard Schneider, . 4
20 Cr. 672 (PAC) /, Lys leat,
Ce eat

Dear Judge Crotty:

I write to request that the Court permit Mr. Schneider to travel to the
District of Massachusetts to visit his 89-year-old father. Mr. Schneider and his
father were both recently vaceinated and wish to see one another. Because of the
pandemic, they have not had a visit in nearly two years.

Mr, Schneider proposes to leave on the afternoon of Thursday, May 13, and to
return on Wednesday, May 19, 2021. By arranging his travel in this way, Mr.
Schneider will not miss a single drug treatment session or drug test.

Mr. Schneider's father is the cosigner on his son’s bond and will agree to act
as a third-party custodian during Mr. Schneider's visit G.e., he will speak with
Officer Lettieri and inform him of any violations) if the Court permits this trip. The
curfew and monitoring would remain in effect at Mr. Schneider's father’s address,
which has been provided to Pretrial Services, as would all other bail conditions.

Neither Pretrial Services nor the government takes any position on this
application.

Respectfully submitted,

/si Clay H. Kaminsky

Clay H. Kaminsky

Assistant Federal Defender
(212) 417-8749 / (646) 842-2622

ce: AUSA Ashley Nicolas
USPSO Jonathan Lettieri

 
